Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of common stock, $0.01 par value, of FairPoint Communications, Inc., a Delaware corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:June 7, 2016 Maglan Capital LP By: Maglan Capital GP LLC General Partner By: /s/ Steven Azarbad Name: Steven Azarbad Title: Chief Investment Officer Maglan Capital GP LLC By: /s/ Steven Azarbad Name: Steven Azarbad Title: Managing Member /s/ Steven Azarbad Steven Azarbad /s/ David D. Tawil David D. Tawil
